RENDERED: SEPTEMBER 25, 2020; 10:00 A.M.
                      NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                            NO. 2019-CA-1858-MR



UMAR GABRI EL GARCI YAH A/K/A
OSCAR UMAR GONZALEZ                                               APPELLANT



               APPEAL FROM DAVIESS CIRCUIT COURT
v.            HONORABLE JOSEPH W. CASTLEN, III, JUDGE
                     ACTION NO. 11-CR-00289



COMMONWEALTH OF KENTUCKY                                            APPELLEE




                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; DIXON AND JONES, JUDGES.

CLAYTON, CHIEF JUDGE: Umar Gabri El Garci Yah a/k/a Oscar Umar

Gonzalez (“Appellant”) appeals the Daviess Circuit Court’s order denying his

motion for post-conviction relief pursuant to Kentucky Rule of Civil Procedure

(“CR”) 60.02. After careful review, we affirm the Daviess Circuit Court.
                                 BACKGROUND

             On January 27, 2012, Appellant was convicted after a jury trial of five

counts of sexual abuse, first degree (victim under 12 years of age), seven counts of

sodomy, first degree (victim under 12 years of age), and three counts of incest.

The victims were Appellant’s step-daughter and two biological daughters. The

jury recommended the maximum penalty of 320 years’ imprisonment. At

Appellant’s final sentencing on April 11, 2012, however, the trial court reduced the

sentence to the statutory minimum of 70 years to serve.

             Appellant appealed his conviction to the Kentucky Supreme Court,

which affirmed the trial court in a not-to-be-published opinion. Appellant then

filed a pro se Kentucky Rule of Criminal Procedure (“RCr”) 11.42 motion with the

trial court, which was denied on May 2, 2014. Appellant appealed the order

denying his RCr 11.42 motion, and a panel of this Court affirmed the trial court in

an unpublished opinion.

             Thereafter, on January 10, 2019, Appellant filed with the Daviess

Circuit Clerk—among other motions—a “Petition for Leave to Enter Petition to

Set-Aside Judgment and Amend Sentence Pursuant to CR. 60.02(d) Fraud” (the

“Petition”) and a “Judicial Notice” pursuant to Kentucky Rule of Evidence

(“KRE”) 201 (the “Judicial Notice”). In the Judicial Notice, Appellant argued that

he was fraudulently “induced” to “consent” to the trial court’s order appointing an


                                        -2-
attorney from the Department of Public Advocacy (“DPA”) to assist Appellant in

his defense. Appellant further contended that the DPA concealed that his assigned

counsel was overwhelmed by an excessive caseload and in turn breached a

fiduciary duty towards Appellant, resulting in “constructive fraud.” Further, in the

Petition, Appellant provided in the Notice section that the “motion” was set to be

heard at the trial court’s January 21, 2019 motion hour.

             The trial court treated both the Petition and the Judicial Notice as a

request for relief under CR 60.02 and denied such relief in an order entered on

February 19, 2019, specifically finding that the trial court could find no fraud of

the type contemplated by CR 60.02(d) (the “February 19 Order”).

             On March 5, 2019, Appellant filed a “Motion to Strike” the February

19 Order pursuant to CR 12.06 and RCr 12.04, arguing that he had never actually

filed a CR 60.02 motion, but rather that his filings with the Daviess Circuit Clerk

were preliminary drafts and that Appellant had been awaiting a response as to how

to proceed. The trial court denied Appellant’s Motion to Strike on March 19,

2019. In its order, the trial court noted that, while Appellant may not have

intended that a request for relief pursuant to CR 60.02 be filed until future

instructions from Appellant, the filings were nevertheless entered by the Daviess

Circuit Clerk and Appellant had noticed such filings for a hearing during motion

hour. Therefore, the trial court found that such filings had been adequately


                                         -3-
presented to the trial court for its review and adjudication. Moreover, the trial

court noted that Appellant had claimed relief under CR 12.06, which applied to the

striking of pleadings and not to court orders. Ultimately, the trial court reasoned

that if Appellant disagreed with the February 19 Order, the proper course of action

was to directly appeal the February 19 Order.

             Thereafter, on April 3, 2019, Appellant filed both a “Motion for

Enlargement of Time” pursuant to CR 6.02 requesting additional time beyond what

was provided in CR 59.05 for a motion to alter, amend, or vacate and a “Motion

for Reconsideration” to set aside the February 19 Order. The trial court denied

both motions on April 10, 2019. Appellant filed a notice of appeal on May 1,

2019, of the April 10, 2019 order (the “First Appeal”).

             While the First Appeal was pending before the Court of Appeals,

Appellant continued filing motions with the trial court. On June 10, 2019,

Appellant filed a motion pursuant to CR 60.02(e) to set aside the February 19

Order. The trial court denied the motion on June 13, 2019, with the trial court

noting that it had been divested of jurisdiction to rule on any issues while the First

Appeal was pending.

             Thereafter, on June 26, 2019, Appellant filed with the Court of

Appeals a motion to dismiss the First Appeal. A panel of this Court ultimately




                                          -4-
granted Appellant’s motion to dismiss the First Appeal on August 19, 2019, and

such decision was final on October 7, 2019.

             Thereafter, the trial court issued an order on November 7, 2019,

detailing and denying all of Appellant’s remaining motions. In its order, the trial

court noted that Appellant’s remaining filings continued to attack the February 19

Order, were filed with the trial court during the pendency of the First Appeal, and

had “no foundation in law.” Particularly, the trial court observed that Appellant

had an opportunity to timely present his grievances with the February 19 Order in

the First Appeal but voluntarily chose to dismiss such appeal. Appellant filed the

current appeal from the trial court’s November 7, 2019 order.

                                     ANALYSIS

             As a preliminary matter, the Commonwealth argues that Appellant’s

appellate brief deviates significantly from the format mandated by CR 76.12 and

should therefore be stricken and the appeal dismissed. Our options when an

appellate advocate fails to abide by CR 76.12 are: “(1) to ignore the deficiency

and proceed with the review; (2) to strike the brief or its offending portions; or (3)

to review the issues raised in the brief for manifest injustice only[.] Hallis v.

Hallis, 328 S.W.3d 694, 696 (Ky. App. 2010) (citations omitted). In this case, we

choose to proceed with a review of Appellant’s brief.




                                          -5-
             Turning to the language of CR 60.02, as stated in the rule, “a court

may, upon such terms as are just, relieve a party or his legal representative from its

final judgment, order, or proceeding[.]” Relief under CR 60.02 is “an

extraordinary and residual remedy” designed “to correct or vacate a judgment upon

facts or grounds . . . not available by appeal or otherwise, which were discovered

after the rendition of the judgment without fault of the party seeking relief.”

Harris v. Commonwealth, 296 S.W.2d 700, 701 (Ky. 1956). Therefore, if the party

pursuing relief under CR 60.02 could have followed the appropriate channels for a

direct appeal but neglected to do so, relief from judgment under CR 60.02 is not

available. Id.; see also Board of Trustees of Policemen’s and Firemen’s

Retirement Fund of City of Lexington v. Nuckolls, 507 S.W.2d 183, 186 (Ky.

1974).

             An appellate court reviews a trial court’s denial of a CR 60.02 motion

for an abuse of discretion. Diaz v. Commonwealth, 479 S.W.3d 90, 92 (Ky. App.

2015). The test for an abuse of discretion is whether the trial court’s decision was

“arbitrary, unreasonable, unfair, or unsupported by sound legal principles.”

Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999) (citations omitted).

             On appeal, Appellant argues that the February 19 Order was a “void

judgment” because he had never intended to file a CR 60.02 motion at that time

and that his rights under the U.S. and Kentucky Constitutions were thereby


                                         -6-
violated when the February 19 Order was allowed to stand. Even if the trial court

erred by entering the February 19 Order, however, “an erroneous judgment issued

by a court acting within its jurisdiction is not subject to collateral attack.” Sitar v.

Commonwealth, 407 S.W.3d 538, 542 (Ky. 2013) (citation omitted). As discussed

in Sitar:

             [S]ubject matter jurisdiction does not mean ‘this case’
             but ‘this kind of case ’. . . . [A] court is deprived of
             subject matter jurisdiction only where that court has not
             been given, by constitutional provision or statute, the
             power to do anything at all. If the case is the kind of case
             a court is authorized to hear, the court has jurisdiction. A
             court, once vested with subject matter jurisdiction over a
             case, does not suddenly lose subject matter jurisdiction
             by misconstruing or erroneously overlooking a statute or
             rule governing the litigation.
Id. at 541-42 (Ky. 2013) (internal quotation marks and citations omitted).

             In the case sub judice, the trial court had subject matter jurisdiction,

and, as a result, any error in the order was not subject to collateral attack. Rather,

as in Sitar, if Appellant was dissatisfied with the February 19 Order, the

appropriate course of action was through a direct appeal within thirty days of such

order. Id. at 542. Moreover, as previously discussed, where the method required

for obtaining relief was a direct appeal of the order, and where Appellant failed to

exercise the option of appeal in a timely manner, he cannot now challenge such

issues in a CR 60.02 motion. Appellant, as the party pursuing relief under CR

60.02, could have followed the appropriate channels for a direct appeal but

                                           -7-
inexplicably moved for dismissal of the First Appeal. As a result, relief under CR

60.02 is not available. Nuckolls, 507 S.W.2d at 186. We find no abuse of

discretion by the trial court and, therefore, affirm.



             ALL CONCUR.



 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Umar Gabri El Garci Yah a/k/a Oscar        Daniel Cameron
 Umar Gonzalez, pro se                      Attorney General of Kentucky
 West Liberty, Kentucky
                                            Thomas A. Van De Rostyne
                                            Assistant Attorney General
                                            Frankfort, Kentucky




                                           -8-